Citation Nr: 0025932	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-17 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The case returns to the Board following a remand to the RO in 
June 1999.  


REMAND

In the June 1999 remand, the Board instructed the RO to 
contact the veteran and ask him to provide any additional 
information he recalled about the incident involving Captain 
Gideon.  With that information, the RO was to request an 
additional search from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for evidence that might 
corroborate the veteran's alleged stressors.  The 
instructions noted that this action was "dependent on 
sufficient information being assembled so that such search 
can be made."  

The remand instructions also read as follows: "Attempts 
should also be undertaken to ascertain the unit diaries and 
logs and where Company A, 5th Battalion, 46th Infantry, 198th 
Infantry Bde, (Americal Division) was located during the 
period from July through August 26, 1968, and the duties that 
the unit performed, to include any references to casualties 
sustained during that period."  

Later in June 1999, the RO sent the veteran a letter 
requesting the information as instructed.  The RO never 
received a response from the veteran.  Thereafter, however, 
the RO made no attempts to secure the service information as 
instructed in the Board's remand.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to ascertain 
the unit diaries and logs and where 
Company A, 5th Battalion, 46th Infantry, 
198th Infantry Bde, (Americal Division) 
was located during the period from July 
through August 26, 1968, and the duties 
that the unit performed, to include any 
references to casualties sustained during 
that period.  Any records secured should 
be associated with the claims folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    	

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


